Casey, J. (dissenting).
In a case where a respondent enters an admission after waiving the fact-finding hearing and the matter proceeds to a dispositional hearing to determine the appropriate disposition, there are a number of possible specific dispositional orders (see, Family Ct Act § 352.2 [1]). Accordingly, before consenting to entry of an admission in such a case, Family Court must ascertain that the respondent is aware of all possible dispositional alternatives (see, Family Ct Act § 321.3 [1]; Matter of Anthony D., 205 AD2d 533). In this case, however, respondent waived not only the fact-finding hearing but also the dispositional hearing, and the plea bargain included an agreement by respondent, his parent and his counsel as to the specific disposition to be imposed upon entry of the plea. There was only one "possible specific dispositional order” within the meaning of Family Court Act § 321.3 (1). It is irrational, in my view, to require Family Court to inform respondent of other dispositions which are authorized by statute but will not be imposed because the specific disposition to be imposed on respondent is included in the plea bargain. The record establishes that respondent was fully aware of his right to both a fact-finding hearing and a dispositional hear*893ing, and that he was also aware of the agreed-upon disposition. Accordingly, the requirements of Family Court Act § 321.3 (1) were satisfied. Ordered that the appeal from the fact-finding order is dismissed, without costs. Ordered that the dispositional order is reversed, on the law, without costs, and petition dismissed.